Citation Nr: 1441855	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder. 

3.  Entitlement to an increased rating for residuals of testicular cancer, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified at a May 2014 Board hearing by videoconference from the RO; a transcript is of record.  

Consideration has been given to whether the record reflects an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified at his Board hearing that he remains employed and the November 2010 VA examiner noted that the residuals of the Veteran's testicular cancer were not causing significant barriers to sedentary or active physical employment.  Thus, referral for consideration of TDIU under Rice is not required.

The reopened issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A January 1990 rating decision denied service connection for an acquired psychiatric disability; an October 2005 rating decision declined to reopen the Veteran's claim.  The Veteran did not perfect an appeal with respect to either decision, or submit documentation constituting new and material evidence within the one-year appeal period of either decision.

2.  Evidence submitted since the October 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim.

3.  Prior to May 20, 2014, the Veteran's residuals of testicular cancer included normal urination, including no nocturia, abnormal frequency, incontinence, or requirement for absorbent materials.  

4.  Beginning May 20, 2014, the Veteran's residuals of testicular cancer include nocturia 3 to 4 times per night, frequency of urination 6 times per day, and loss of bladder control.  


CONCLUSIONS OF LAW

1.  The January 1990 and October 2005 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a rating greater than 10 percent disabling, prior to May 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).

4.  The criteria for a rating of 20 percent disabling, but no greater, beginning May 20, 2014 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2006 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, as well as to claims to reopen based on the submission of new and material evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran testified at his Board hearing that he had not applied disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The July 2006 and November 2010 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Acting VLJ (AVLJ) noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that any additional pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Acquired Psychiatric Disability

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

A January 1990 rating decision denied the Veteran's claim for an acquired psychiatric disability.  The Veteran did not perfect an appeal with respect to that rating decision, or submit documentation constituting new and material evidence within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  An October 2005 rating decision declined to reopen the Veteran's claim of service connection for an acquired psychiatric disability; as the only documents dated within the one-year appeal period do not pertain to the claimed disability (and therefore cannot constitute a notice of disagreement), and no other relevant documents of record were received within the one-year appeal period, that decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran's claim was denied on both occasions on the basis that a diagnosed acquired psychiatric disability was not shown in service or after service separation.  Since that time, evidence added to the record includes the Veteran's May 2014 Board hearing testimony, including his assertion that his anxiety began during his military service.

As noted above, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. at 118.  That is the case here; the Veteran has credibly asserted that he experienced psychiatric symptoms during service, lay evidence that was not previously of record.  Because this evidence, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim, the Board finds that it is new and material to the issue at hand.  Accordingly, the claim for service connection for an acquired psychiatric disability is reopened.

Residuals of Testicular Cancer

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a threshold matter, review of the record shows that although the Veteran initially disagreed with the continuation of the 10 percent rating for his service-connected paresthesia of the whole scrotal area, his January 2011 VA Form 9 specifically indicated that he only wished to appeal the claims for an increased rating for testicular cancer residuals and to reopen the claim for service connection for an acquired psychiatric disability.  Thus, the Board's consideration of the Veteran's appeal is limited to the testicular cancer residuals other than paresthesia of the whole scrotal area.

The Veteran's residuals of testicular cancer is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, residuals of malignant neoplasm of the genitourinary system, such as testicular cancer, are rated based on the residuals as either voiding dysfunction or renal dysfunction, whichever is predominant.  Here, the Veteran's testicular cancer residuals are rated as voiding dysfunction.

Per VA regulations, voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  With respect to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent disability rating is warranted if the evidence shows that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  If absorbent materials must be changed two to four times per day, a 40 percent rating is warranted.  If an appliance is required, or absorbent materials must be changed more than four times per day, a 60 percent rating is warranted.  38 C.F.R. § 4.115a.  Regarding urinary frequency, daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  Daytime voiding between one and two hours, or awakening to void three to four times per night, warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a. 

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  For marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cubic centimeters (cc); uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months, a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Id.  

Prior to the Veteran's May 2014 Board hearing, the record did not establish that the Veteran's residuals of testicular cancer warranted greater than a 10 percent rating.  A November 2004 VA record noted no urinary complaints.  Two July 2006 records, a VA examination and an outpatient visit, both reflect the Veteran's denial of abnormal urination, including nocturia or frequency.  At an October 2007 VA visit, the Veteran denied urinary frequency, nocturia, dysuria, retention, recurrent urinary tract infections, incontinence, bloody urine, and kidney stones.  Similarly, at the November 2010 VA genitourinary examination, the Veteran reported no voiding difficulty, no incontinence, no infections, and wearing no absorbent materials.  

However, at his May 2014 Board hearing, the Veteran testified that he had nocturia 3 to 4 times per night, and must urinate 6 times per day.  He also reported loss of bladder control.  Based on this testimony, which the Board finds credible as the Veteran is uniquely competent to report on such symptoms, a 20 percent rating for residuals is warranted effective the date of the Board hearing, May 20, 2014.  This is the case whether the rating criteria under urine leakage (here, that the Veteran is required to wear absorbent materials to deal with loss of bladder control), or under frequency (here, that the Veteran requires daytime voiding between one and two hours in intervals, or awakes to void three to four times per night) are considered.  However, as the record does not establish and the Veteran has not reported that he requires catheterization, or has a daytime voiding interval of less than one hour or is awakening to void five or more times per night, or that absorbent materials must be changed two to four times per day or more, greater than a 20 percent rating is not warranted for this period.

To the extent that the Veteran has a scar from his right testicle removal in the 1980s, the November 2010 VA examiner found that the scar measured 4 centimeters, and was well-healed with no other complications.  Accordingly, a separate rating for the residual scar is not warranted.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2008). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings are adequate.  The schedular rating criteria specifically contemplate the Veteran's symptoms of nocturia, frequent daytime urination and loss of bladder control.  Moreover, ratings in excess of those assigned are provided for certain manifestations of the service-connected disability, but those symptoms are not present here.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the assignment of ratings other than those granted by this decision.  There is no doubt to be resolved, and higher increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened, and to that extent only, the appeal is granted.

Greater than a 10 percent rating for residuals of testicular cancer prior to May 20, 2014, is denied.

A 20 percent rating, but no greater, for residuals of testicular cancer beginning May 20, 2014, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran's service treatment records, to include the September 1979 report of medical examination and report of medical history on service entrance, do not reflect reported psychiatric symptoms or a diagnosed psychiatric disability.  They also reflect that the Veteran chose not to undergo an examination on service separation in August 1983.  However, the Veteran asserted at his May 2014 Board hearing that his anxiety began during his military service, approximately in his third or fourth year in service.

The evidence of record also suggests that the Veteran's anxiety may be secondary to his testicular cancer residuals, a theory of entitlement he has previously asserted.  After service, a May 1984 VA hospital record around the time of the Veteran's testicle removal surgery, he was noted as being anxious during his entire inpatient visit.  A March 1986 VA oncology clinic record also noted anxiety about blood test results; a July 1987 record noted that the Veteran seemed very anxious and excessively concerned about minor changes in his health, even though he was in complete remission, such that he may have minor reactive depression.  Finally, at the July 2006 VA genitourinary examination, the Veteran reported that he remained single and felt that the testicular cancer and its residuals, to include a prosthetic right testicle, had "thwarted his plans for marriage."

At an April 2009 VA outpatient visit, the Veteran reported he was not "quite the same" after his mother died in 1998.  

Therefore, the etiology of any current acquired psychiatric disorder is unclear.  It follows that remand is required so that the nature and etiology of the Veteran's anxiety can be determined.

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability is REMANDED for the following actions:

1.  After associating any pertinent outstanding treatment records with the claims file, schedule the Veteran for a psychiatric examination to determine the nature, onset and etiology of any acquired psychiatric disability found.  The claims folder should be made available to and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or more) that the Veteran has a psychiatric disability that:

a) Had its onset in or is otherwise related to service, 

b) Was caused by the Veteran's service-connected residuals of testicular cancer, 

c) Or was aggravated (permanently worsened beyond the natural progression of the condition) by the service-connected residuals of testicular cancer.  If aggravation is found, the examiner should determine the baseline level of disability prior to aggravation by the service-connected residuals of testicular cancer.

d) The examination report should reflect consideration and analysis of all medical and lay evidence of record.  All findings and conclusions should be supported by a complete rationale and should be set forth in a legible report.

e) The examiner must consider the Veteran's assertions regarding experiencing anxiety symptoms in service and cannot find that any current acquired psychiatric disability is less likely than not related to service SOLELY because of lack of psychiatric symptoms noted in the Veteran's service treatment records.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


